Citation Nr: 1606532
Decision Date: 02/22/16	Archive Date: 04/01/16

DOCKET NO. 14-41 089    DATE FEB 22 2016 


On appeal from the Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES 

1. Entitlement to service connection for oropharyngeal cancer, to include as due to exposure to herbicides. 

2. Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides. 


REPRESENTATION 

Veteran represented by:  The American Legion 


ATTORNEY FOR THE BOARD 

E. F. Brandau, Associate Counsel 


INTRODUCTION 

The Veteran served on active duty from July 1969 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT 

The Veteran died in January 2016, before a decision by the Board was promulgated on appeal. 


CONCLUSION OF LAW 

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of entitlement to service connection for oropharyngeal cancer, to include as due to exposure to herbicides, and for non-Hodgkin's lymphoma, to include as due to exposure to herbicides at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION 

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. §7104(a) (West2014); 38 C.F.R. § 20.1302 (2015). In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. §20.1106(2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. §3.1010(a)(2015). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b)(2015). 


ORDER 

Entitlement to service connection for oropharyngeal cancer, to include as due to exposure to herbicides, is dismissed. 

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicide, is dismissed. 


ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals 




